Citation Nr: 1720940	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for chondromalacia of the right patella, currently evaluated as 10 percent disabling.

2. Entitlement to increased ratings for right hip disability, currently assigned ratings of 10 percent prior to April 18, 2005 (for left hip arthritis), 30 percent prior to June 1, 2006, and 50 percent from March 25, 2015 (for right hip total arthroplasty).

 3. Entitlement to increased ratings for left hip disability, currently assigned ratings of 10 percent prior to November 13, 2012 (for left hip arthritis) and 70 percent from January 1, 2014 (for left hip total arthroplasty).

4.  Entitlement to service connection for a cardiac disability.

5.  Entitlement to service connection for a hiatal hernia disability.

6.  Entitlement to service connection for an erectile dysfunction disability.

7.  Entitlement to service connection for tinnitus.
8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a hyperactive airway disease disability.

10.  Entitlement to service connection for a metallosis disability.

11.  Entitlement to service connection for obstructive sleep apnea.

12.  Entitlement to service connection for peripheral neuropathy of the right knee.

13.  Entitlement to service connection for degenerative joint disease of the right shoulder.

14.  Entitlement to service connection for degenerative joint disease of the left shoulder.

15.  Entitlement to service connection for left leg edema.

16.  Entitlement to service connection for a disability of the bladder, prostate, and kidneys.

17.  Entitlement to service connection for gastroesophageal reflux disease.

18.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

19.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

20.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disability.

21.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney disability.
22.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, the matters on appeal were remanded to afford the Veteran a Travel Board hearing.  In October 2012, a Travel Board hearing was held before a Veterans Law Judge who has since retired; a transcript of the hearing is included in the claims file.  Thus, in April 2016, the Board contacted the Veteran to ask whether he desired another hearing before the Board. The letter indicated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume he did not want another hearing.  As the Veteran did not respond to the letter, the Board deems any request for an additional hearing to be waived.

The Board notes the Veteran filed a notice of disagreements for rating decisions dated June 2013, February 2015, and May 2015.  The issues that the Veteran disagreed with are listed in correspondence dated December 2013, June 2015, and August 2015 and are numbered 4-22 above.  The RO has not yet issued a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a January 2014 remand, the Veteran was afforded a VA examination in March 2014, more than three years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  

The Veteran reported in a February 2016 statement that the disabilities on appeal have increased in severity since the last VA examination.  Because he is competent to observe a worsening of symptoms, a contemporaneous examination to assess the current severity of his service-connected disabilities is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant VA medical records since January 2016.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and severity of his service-connected right hip, left hip, and right knee disabilities. 

Specifically, the examiner should undertake range of motion studies of the Veteran's right hip, left hip, right knee, and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology. 
To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion (i.e., the extent of his pain-free motion) of the Veteran's right hip, left hip, and right knee.

The examiner should also express an opinion as to whether right hip, left hip, and right knee pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner should also describe the functional effects of the Veteran's disability, including on his occupational functioning and daily activities. A complete rationale should be given for all opinions and conclusions expressed.

3.  Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) on the issues numbered 4 through 22 above, to include notification of the requirement to timely file a substantive appeal in order to perfect an appeal.  Only if the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the January 2016 statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




